Citation Nr: 1329386	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

FINDINGS OF FACT

1.  There is no probative evidence that the Veteran's 
bilateral hearing loss is causally or etiologically related 
to service or was manifested within a year of service. 

2.  There is no probative evidence that the Veteran's 
tinnitus is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 3.307, 
3.309 (2013).

2.  The criteria for service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
advise that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims, a 
letter dated in May 2009 fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

With respect to the duty to assist in this case, the 
Veteran's service treatment records, VA treatment records 
and private treatment records have been obtained and 
associated with the claims file.  The Veteran was also 
provided with an examination scheduled through VA QTC 
Services, the report of which has been associated with the 
claims file, in conjunction with his claim.  The examiner 
provided well-reasoned rationales for his opinion.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not made the RO or the Board aware of any 
additional pertinent evidence that needs to be obtained in 
order to fairly decide the issues addressed in this 
decision, and has not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of these issues.  
Given this, the Board may proceed to a decision on the 
merits.  

II.  Service Connection

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic 
diseases, including other organic diseases of the nervous 
system, i.e. sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2013).  Even if disabling loss is not demonstrated 
at separation, a veteran may establish service connection 
for a current hearing disability by submitting evidence that 
a current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
 
In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and recurrence of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering 
whether lay evidence is competent the Board must determine, 
on a case by case basis, whether the Veteran's particular 
disability is the type of disability for which lay evidence 
may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 
(2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 
2002).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a 
medical opinion, the Board must consider three factors.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
initial inquiry in determining probative value is to assess 
whether a medical expert was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  A 
review of the claims file is not required, since a medical 
professional can also become aware of the relevant medical 
history by having treated a Veteran for a long period of 
time or through a factually accurate medical history 
reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the 
medical expert provided a fully articulated opinion.  See 
id.  A medical opinion that is equivocal in nature or 
expressed in speculative language does not provide the 
degree of certainty required for medical nexus evidence.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative 
value of an opinion involves consideration of whether the 
opinion is supported by a reasoned analysis.  The most 
probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only 
data and conclusions is not entitled to any weight.  In 
fact, a review of the claims file does not substitute for a 
lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. 
App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A] medical opinion ... must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").  

The Veteran's STRs show that at his February 1974 enlistment 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
n/a
5
LEFT
15
5
25
n/a
5

In September 1976 the Veteran's tympanic membranes had a 
glazed appearance and he was diagnosed with serous otitis.

On a November 1976 medical history report the Veteran 
indicated having never had hearing loss.  At the November 
1976 separation examination the ears were normal.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
n/a
10
LEFT
10
0
10
n/a
20

In February 1977 the Veteran indicated that there had been 
no change in his medical condition since the separation 
examination.

The Veteran's service personnel records indicate that his 
military occupational specialty was radio relay & carrier 
attendant.

May 2009 VA treatment records show that the Veteran 
complained of bilateral hearing loss for the past 15 years 
that was worse on the right ear and had gotten progressively 
worse.  He reported occasional tinnitus in the right ear and 
military and occupational noise exposure.  The Veteran 
denied ear pain, discharge from the ears, vertigo, head 
trauma, ear surgery, diabetes or stroke.  On audiological 
testing, the left ear had normal hearing sensitivity to 2000 
Hz with mild to moderate high frequency sensorineural 
hearing loss at 3000 to 8000 Hz.  Word recognition ability 
was good.  The right ear had mild to severe sloping high 
frequency sensorineural hearing loss with fair word 
recognition ability.  The Veteran was diagnosed with 
asymmetrical hearing loss that was worse in the right ear.

At August 2009 VA ear, nose and throat (ENT) treatment the 
Veteran reported mild tinnitus in the right ear at times 
that was not bothersome.  On examination the external 
auditory canals were clear and the tympanic membranes were 
intact.  An MRI was negative for an internal ear canal mass 
lesion.  The Veteran was diagnosed with asymmetric 
sensorineural hearing loss and he was cleared for 
amplification.  In September 2009 the Veteran was fitted for 
a hearing aid.

The Veteran had an examination in January 2010 that was 
arranged through VA QTC Services.  He reported that his 
hearing loss and tinnitus had existed since 1980 and that it 
occurred in March 1974 during basic training when a soldier 
on his right threw a grenade next to him and by exposure to 
intermittent loud static noise from headphones used in his 
military job.  The Veteran described the symptoms as 
constant ringing in the ears and right ear hearing loss.  
His treatment was a hearing aid for the right ear.  The 
Veteran did not experience any overall functional 
impairment.
  
After service the Veteran worked as a color matcher for two 
years, in shipping and receiving for three years, as a sand 
mill operator for three to four years, as a filler for seven 
years, and as a ball mill operator for three to four years, 
all without hearing protection.  He had used power tools 
with hearing protection.

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
65
70
LEFT
10
15
20
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The Veteran was diagnosed with bilateral asymmetrical 
hearing loss that was moderately severe on the right and 
mild on the left.  The subjective factors were communicative 
difficulties and the objective factors were consistent 
audiometric findings.  He was also diagnosed with persistent 
bilateral tinnitus.  The subjective factor was ringing in 
the ears and the objective factor was the sensorineural 
hearing loss.

The examiner felt it was less likely than not that the 
hearing loss and tinnitus were associated with military 
service.  The rationale was that audiometric thresholds at 
the time of separation from service were within normal 
limits bilaterally with no significant threshold shifts.

The Veteran is competent to report that he experienced 
hearing loss and tinnitus.  See Layno, 6 Vet. App. at 470.  
However, the Veteran's report to the January 2010 examiner 
that the onset date was around 1980 is not credible because 
it is contradicted by his report from treatment that the 
onset date of hearing loss was around 1994.  Furthermore, at 
treatment the Veteran reported occasional right ear tinnitus 
while at the examination he reported constant bilateral 
tinnitus.

The only competent opinion of record is from the January 
2010 VA examiner, who felt that the bilateral hearing loss 
and tinnitus were less likely than not associated with 
military noise exposure.  The opinion can be given probative 
value because the examiner was informed of the pertinent 
facts, fully articulated the opinion, and supported it with 
a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 
303-04; see also Stefl, 21 Vet. App. at 124.  The examiner 
noted military noise exposure but that there had been no 
significant threshold shifts in the audiometric results 
between when the Veteran entered service and his exit 
examination.

There are no medical opinions of record indicating that the 
bilateral hearing loss and tinnitus are related to service.  
While the Veteran has made statements to the effect that his 
bilateral hearing loss and tinnitus are related to his 
active service, he is not competent to make such 
determinations.  His statements on etiology are therefore 
not afforded probative value.  See Jandreau, 492 F.3d at 
1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir.2006)) (though the Federal Circuit held that lay 
evidence may be competent to establish a diagnosis of a 
condition, it did not state that lay evidence may be used to 
determine medical etiology).  Finally, there is also no 
indication from the record that the Veteran had 
sensorineural hearing loss within a year of service.

Because the evidence preponderates against the claims of 
service connection for bilateral hearing loss and tinnitus, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


